Citation Nr: 1528535	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee (right knee condition). 

2. Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee (left knee condition). 

3. Entitlement to an initial rating in excess of 10 percent for right knee instability prior to February 6, 2013. 

4. Entitlement to a compensable rating for right knee instability from February 6, 2013. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 to June 1979. 

These issues come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for both right and left knee conditions, and assigned a 10 percent rating effective from the inception of the claim. The Board notes that the Veteran was subsequently granted a 100 percent rating for a period of convalesce for surgery on her right knee. This period is not before the Board. 

In November 2014, the RO issued a rating decision and Supplemental Statement of the Case (SSOC), granting a separate rating for right knee instability, and assigned a 10 percent rating from October 16, 2012, and a non-compensable rating from February 6, 2013. Despite the grant of a separate rating for her right knee instability, the Veteran has not been awarded the highest possible evaluation, and her claim remains in appellate status. See A.B. v. Brown, 6 Vet. App. 35 (1993). Therefore, this claim is now before the Board for appellate review. 

The Veteran has reported being unemployed due to her service-connected disabilities. In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board. See Rice v. Shinseki, supra. Thus, the issues on appeal are as noted on the title page.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to an increased rating for a right shoulder, arm and hip conditions, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) and will be addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. The Veteran's currently diagnosed bilateral chondromalacia patella of the knees is manifested by subjective complaints of severe pain and flare-ups, with episodes of "giving-out", less movement, disturbed locomotion, weakness, and an inability to stand or walk for a prolonged periods of time. Throughout the claims period, the Veteran only suffered from only slightly diminished range of motion in both flexion and extension. 

2. For the entire claims period, the Veteran's right knee suffered from moderate levels of instability, to include frequent episodes of "giving-out" and locking. 



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent for a right knee condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DC) 5260 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent for a left knee condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5260; DeLuca, 8 Vet. App. 202.

3. The criteria for a separate 20 percent rating, but not higher, for right knee instability, prior to February 6, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5257.

4. The criteria for a separate 20 percent rating, but not higher, for right knee instability, from February 6, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right & Left Knee Condition

The Veteran contends that her current service-connected right and left knee conditions are much worse than her current 10 percent ratings reflect. Specifically, she asserts that she experiences severe pain and flare-ups that causes further functional loss, as well as stiffness, weakness, instability, and giving-out. The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on these flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claims for an increased initial rating for both right and left knees are granted, and disability rating increased to 30 percent.

The Veteran's left and right knee condition has been rated under Diagnostic Code 5260. Under Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71(a) (2014). A 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees. Id.

The Veteran's claims file is rife with both VA and private treatment records and examinations, as well as lay statements from the Veteran and her friends and family. A thorough examination of the evidence of record reveals that the Veteran's left and right knee condition are worse than that contemplated by her current 10 percent rating under Diagnostic Code 5260, for limitation of range of motion. While, according to the medical examinations of record, the Veteran's actual range of motion does not meet objective criteria warranting a rating in excess of 10 percent, the Board finds that the competent lay evidence and demonstrated symptomology of the Veteran's knee conditions warrants an increased rating. See DeLuca, supra. 

The Veteran has been afforded two VA Compensation and Pension (C&P) examinations to assess the nature and severity of his service-connected left and right knee disability, in April 2011 and February 2013. Along with these VA examinations, the claims file contains several private medical examinations conducted by the Veteran's treating physicians for her knee disabilities. The Board will discuss these examinations and findings in turn. 

In April 2011, the Veteran was afforded her first C&P examination, prior to the RO's initial rating for both knees. During this examination the Veteran reported that she suffered from constant pain in her knees, as well as experiencing symptoms such as weakness, stiffness, and swelling. She stated that she experienced episodes of locking and giving-away, as well as severe flare-ups of pain several times a week. She reported that these flare-ups happen spontaneously and may last up to an hour, but especially after prolonged walking/standing and activity; however, she reported no incapacitating episodes. Finally, she stated that she has a noticeable limp and cannot bend-over. 

On examination the VA examiner noted that the Veteran walked with an abnormal gait due to her knee disability, and noted weakness, tenderness and guarding in both knees. The examiner noted no signs of subluxation, genu recurvatum, effusion, deformity or ankyosis. However, there was evidence of locking pain and crepitus in both knees. Objective measure of range of motion showed slightly diminished flexion in both knees with the right knee limited to 105 degrees, and left knee limited to 115 degrees, and pain at the end points. Extension for both knees were normal, with no diminished motion from repetitive testing. X-ray diagnostic were negative, and no instability was detected. The examiner finally diagnosed the Veteran with chondromalacia patella of both knees, with decreased range of motion. 

The Veteran was again afforded a VA C&P examination with regards to his left and right knee condition in February 2013. During this examination the Veteran reported much of the same symptomatology with regards to her knees, but with increased severity. Specifically, the Veteran contended that during her flare-ups the pain is such that it renders her nearly unable to walk, stand or squat. She also further reports that her knees remain unstable, with frequent episodes of giving-out. On examination, the examiner again noted a slightly diminished range of motion with flexion and extension limited to 125 degrees and 5 degrees, with pain beginning at 110 and 5 degrees, respectively for the right knee, and 130 degrees and 0 degrees, with pain starting at 120 degrees and 5 degrees for the left knee. No further diminished range of motion after repetitive testing. 

The February 2013 examiner further noted functional loss due to less movement, pain, deformity, and disturbance in locomotion. While no instability was detected, the examiner noted that the Veteran suffered from frequent locking, pain, effusion and buckling, which the examiner related to residuals of the Veteran's meniscectomy of both her knees in the past. X-ray diagnostics again revealed no degenerative changes. Finally, the examiner diagnosed the Veteran with chondromalcia patella of both knees and internal derangement of knees, status-post arthroscopic debridement. 

In addition to the VA C&P examinations the record contains several private examinations and treatment records, as well as lay statements. The Board notes that in a March 2012 private treatment record, the Veteran's right knee was diagnosed with mild degenerative joint disease with effusion and limited extension of 10 degrees; evaluation of the left knee was normal. The examiner noted the Veteran reporting the same symptomology of consistent pain, swelling, and locking. On examination the private physician revealed a "significant" medial tear of the Veteran's right knee. 

The Board notes that shortly after, in April 2012, the Veteran underwent arthroscopic surgery for her right knee condition, to include a partial meniscectomy. Private treatment records directly after the surgery do not provide any objective evaluations of the Veteran's knee condition. An October 2012 private treatment record from the Veteran's treating physician Dr. H.M. noted reports of the Veteran's right knee after surgery, to include severe pain and swelling, and a diagnosis of instability in the Veteran's lateral and medial collateral ligament, with noticeable weakness in the right knee. Again, no specific objective measurement of range of motion testing was discussed. 

As noted above, under Diagnostic Code 5260, a 20 percent rating is warranted only when flexion is limited to 30 degrees, and a 30 percent is only warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71(a) (2014). Even at the Veteran's worse, the Veteran's objective evaluations of flexion does not even approach the degree in which would warrant a higher rating than her current 10 percent rating for both her knees.  

The Board notes that even under Diagnostic Code 5261, for limitation of knee extension, a 30 percent rating is warranted only where extension is limited to 15 degrees. 38 C.F.R. § 4.71(a). Likewise, no evaluation of extension in any competent medical records reveals such a level of diminished range of motion. 

However, as noted above, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for her left and right knees based on consideration of the Veteran's additional functional loss due to pain, as contemplated by DeLuca, 8 Vet. App. 202, 204-7, and 38 C.F.R. §§ 4.59. The evidence of record showed that the Veteran suffered from additional functional loss due to severe pain, her knee giving-out, swelling, weakness, stiffness and flare-ups. The Board notes that the Veteran have claimed that she experiences flare-ups that make it almost impossible to walk, several times a day. The Veteran has contended throughout the claims period that the pain in her left knee prevents her from prolonged walking or standing, climbing stairs or squatting, and various activities such as going shopping. Additionally, the various VA examinations and private treatment records all noted that the Veteran cannot stand or walk for a prolonged period of time without increased pain and that she has developed a limp because of her condition. Recent lay statement from the Veteran notes that she has to rely on the use of a cane and knee braces consistently and sometimes even a wheelchair. 

The Board finds that while the Veteran's objective results of range of motion based on range of motion do not warrant a rating in excess of 10 percent under the applicable diagnostic code, such a rating does not contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups as described by the Veteran. The Board finds that such symptoms, as noted herein, are akin to the type of limitations contemplated by the highest rating under the appropriate diagnostic code for the knees. Accordingly, the Board finds that the Veteran's left and right knee condition warrants a higher rating of 30 percent disability rating, as contemplated by Deluca, 8 Vet. App. 202. 

The Board finds that Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not provide for a higher rating, as there is no evidence of ankylosis, malunion of tibia or fibula, subluxation, a dislocated semilunar cartilage, or genu recurvatum. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). The Board does acknowledge that the Veteran has had meniscectomy on both knees, however, a rating under Diagnostic Code 5259 would not yield any higher rating than that decided herein. Accordingly, application of these Diagnostic Codes is unwarranted.

Increased Rating - Right Knee Instability

By way of procedural history, the Board notes that, in November 2014, the RO, in a new rating decision, granted the Veteran's a separate rating for instability in the Veteran's right knee. The rating provided a 10 percent rating for the Veteran's right knee from October 16, 2012, and a non-compensable rating from February 6, 2013. A review of the medical and lay evidence of record reveals, however, that the evidence is at least in equipoise regarding the Veteran's right knee instability, regarding the severity of her symptoms. The Board finds that the Veteran's right knee instability is manifested by at least moderate symptoms. Therefore, in resolving the all benefit of the doubt in the Veteran's favor, the Board finds the Veteran's service-connected right knee instability warrants an increased rating of 20 percent under the appropriate diagnostic code for the entire claims period on appeal. 

The Veteran's right knee instability has been rated under Diagnostic Code 5257. Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling. A moderate case is to be rated 20 percent disabling. A severe case is to be rated 30 percent disabling. 38 C.F.R. § 4.71(a).

There are two questions before the Board, first, whether instability is found throughout the entire claims period, e.g. after February 6, 2013, and, second, the level of severity of the Veteran's right knee instability. With regards to the finding of instability, the Board notes there are both positive and negative evidence of record regarding the Veteran's instability. In an October 2012 private examination conducted by the Veteran's treating physician, Dr. H.M. noted that the Veteran tested positive for instability of the lateral and medial collateral ligament, of her right knee. The examiner noted noticeable weakness and lack of strength. The Veteran at the time reported episodes of giving out, as well as locking. 

In February 6, 2013, the Veteran was afforded a VA C&P examination regarding her left and right knees. During the examination, the Veteran continued to assert locking, as well as giving out, losing balance, and even falling as a result of her instability in her knees. However, on examination, which was described above, the VA examiner concluded no evidence of instability. Instead, the examiner noted that the Veteran suffered from residuals of her meniscectomy in both her knees, which caused episode of frequent locking, buckling, pain, and giving away. 

The Board notes that throughout the appeals period the Veteran has consistently asserted that she felt instability in both her knees. Specifically, she notes that not only do her knees simply gives-away, but the instability have caused her to fall frequently and lose her balance. While the Board recognizes that she is not competent to diagnose such a complex medical condition such as instability, she is however, competent to speak to the observable symptoms she experiences such as locking or giving out.  

The Board finds that both the private examination and the Veteran's lay statements regarding instability in her knees, or at least her experience of symptoms of instability, to be equally probative as that of the February 2013 VA examination. As noted above, when there is relative parody in the probative value of the evidence of record, the benefit-of-the-doubt shall be in favor of the Veteran. See 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, the Board finds that the Veteran suffers from instability in her right knee, for the entire claims period. 

Turning to the severity of the Veteran's instability, the Board finds that the Veteran's complaints and lay statement regarding instability in her knees has been consistent throughout the claims period. She has continuously asserts that she suffers from symptoms such as constant locking and giving-out, at least several times a day, stating that sometime it cases her to lose her balance and even fall. She has also complained of buckling of both knees. She has expressed such manifestations of her knee instability in both lay statements, in her testimony during her Board hearing before the undersigned VLJ, as well as to both private and VA examiners during treatment and examinations for rating purposes. The Board finds that such assertions to be both credible and competent, as to speak to the severity of her condition. 

The Board notes that, as stated previously, herein, the rating criteria for a separate rating for knee instability is divided by descriptions such as "slight", "moderate" and "severe", with corresponding ratings of 10, 20 and 30 percent, respectively. 38 C.F.R. § 4.71(a), DC 5257. The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Board finds that the Veteran's right knee instability is manifested by at least moderate symptoms, and therefore, warrants a 20 percent disability rating. Therefore, in resolving all reasonable doubt in favor of the Veteran, the Veteran's claim for increased rating to 20 percent, but not higher must be granted for the entire claims period. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that her disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5257, 5260, 5261. Accordingly, the severity, frequency and kind of symptoms, the Veteran's left and right knee conditions, and right knee instability, manifests are contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, instability or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and she does not have symptoms associated with her knee conditions that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for her disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the newly assigned schedular ratings. Moreover, a separate TDIU rating is being separately considered. Finally, it is clear that the Veteran's knees are relatively disabling, however, it is not clear to the Board that the Veteran should be entitled to a 60 percent total rating for each knee, which would be the maximum rating attainable under the amputation rule, when applying the bilateral factor, as relevant here.  Thus, the Board has endeavored to provide multiple ratings under various diagnostic codes so that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban 6 Vet. App. at 261-62.  

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to an initial rating of 30 percent for a right knee condition is granted. 

Entitlement to an initial rating of 30 percent for a left knee condition is granted. 

Entitlement to an initial rating of 20 percent for right knee instability for the entire claims period is granted. 


REMAND

As stated above, the Veteran has raised the issue of entitlement to TDIU. VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). However, the Board finds that there is insufficient evidence to decide the Veteran's TDIU request. On remand, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice of any information or lay or medical evidence necessary to substantiate her TDIU request. Furthermore, as the Veteran contends that her service-connected disabilities render her unable to work; VA has a duty to advise her of the potential relevance of employment records. Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997). If the Veteran indicates that any employment records are relevant, the AOJ should obtain these records, using the appropriate releases. 

Other Disabilities

Additionally, the Board notes that in January 2015, the RO issued a decision granting the Veteran's service connection for her right shoulder/arm and right hip disability, as secondary to her service-connected knee disabilities. Subsequently, in April 2015, the Veteran filed a Notice of Disagreement (NOD) stating that she would like to appeal the RO's decision in the January 2015, for a higher initial rating. As the Veteran's NOD was filed within the statutory time limit, the Veteran's NOD is considered timely. As the RO has not yet issued a Statement of the Case (SOC) with regard to these issues, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issues of entitlement to an increased rating for a right arm/shoulder and right hip conditions, that was granted in a January 2015 RO rating decision. The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of any and/or all of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014). If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. The RO should take appropriate steps to send the Veteran and her representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU request. In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning her past employment. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

3. After the above has been completed, schedule the Veteran for a social and industrial survey for an opinion on her employability, and the effect of her service-connected disabilities on obtaining and maintaining employment. The examiner's attention is especially called to the Veteran's Social Security Administrations disability determination, which is already of record. 

The examiner should expressly describe what types of employment activities are limited because of her service-connected disabilities alone. The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities.

A complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

4. After obtaining the examination(s) and associating it with the claims file, the RO should adjudicate the Veteran's request for a TDIU. If the determination of the claim remain unfavorable to the Veteran, she and her representative should be furnished with a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


